Citation Nr: 0730600	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  04-03 443A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 
percent for post-traumatic stress disorder (PTSD), on appeal 
from the initial rating assigned.

2.  Entitlement to an increased disability rating for 
residuals of back injury, currently rated as 40 percent 
disabling.

3.  Entitlement to a disability rating in excess of 10 
percent for tinnitus, on appeal from the initial rating 
assigned.

4.  Entitlement to a higher (compensable) disability rating 
percent for bilateral hearing loss, on appeal from the 
initial rating assigned.

5.  Entitlement to effective date earlier than October 19, 
2002, for a total disability rating based on individual 
unemployability (TDIU).




ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
September 1967.

This appeal comes before the Board of Veterans' Appeals 
(Board) from  rating decisions by a Regional Office (RO) of 
the United States Department of Veterans Affairs (VA) which 
(in part) granted service connection for PTSD, for tinnitus, 
and for bilateral hearing loss, assigning disability ratings 
of 50 percent, 10 percent, and 0 percent, respectively.  The 
RO denied an increased rating for residuals of back injury.  
The RO also granted a TDIU, with an effective date of October 
19, 2002.

The veteran has also sought service connection for a 
bilateral leg disorder and for peripheral neuropathy of the 
lower extremities, and has sought reversal, based on clear 
and unmistakable evidence, of a June 2000 rating decision 
denying service connection for a bilateral leg disorder.  
However, the veteran has not perfected appeals on any of 
these issues and they are not properly in appellate status.  

The issues of an increased rating for residuals of back 
injury, and an earlier effective date for a TDIU are being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Prior to December 2, 2005, the veteran's PTSD was 
manifested by occupational and social impairment, with 
disturbances of mood and motivation and difficulty in 
establishing and maintaining effective work and social 
relationships.  

2.  From December 2, 2005, the veteran's PTSD has been 
manifested by occupational and social impairment, with 
deficiencies in work and family relations, but without 
delusions, disorientation, or other gross impairment.

3.  The 10 percent rating assigned for the veteran's tinnitus 
is the maximum schedular rating for tinnitus.

4.  In testing on June 8, 1999, the veteran had level II 
hearing impairment in the right ear and level VIII hearing 
impairment in the left ear.

5.  In testing on September 2, 2003, the veteran had level I 
hearing impairment in the right ear and level IX hearing 
impairment in the left ear.

6.  In testing on December 2, 2005, the veteran had level II 
hearing impairment in the right ear and level IV hearing 
impairment in the left ear.


CONCLUSIONS OF LAW

1.  Prior to December 2, 2005, the veteran's PTSD did not 
meet the criteria for a disability rating in excess of 50 
percent.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
Part 4, including §§ 4.2, 4.7, and 4.130, Diagnostic Code 
9411 (2006).

2.  From December 2, 2005, the veteran's PTSD has met the 
criteria for a disability rating of 70 percent, but no 
higher. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, 
including §§ 4.2, 4.7, and 4.130, Diagnostic Code 9411.

3.  A rating in excess of 10 percent for tinnitus is not 
warranted.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.87, 
Diagnostic Code 6260 (2006).

4.  Prior to September 2, 2003, the veteran's bilateral 
hearing loss met the criteria for a disability rating of 10 
percent, but no higher.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
Part 4, including §§ 4.2, 4.7, 4.85, and 4.86, Tables VI, 
VIa, and VII (2006).

5.  From September 2, 2003, the veteran's bilateral hearing 
loss has been consistent with a 0 percent disability rating.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, including 
§§ 4.2, 4.7, 4.85, and 4.86, Tables VI, VIa, and VII.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations address VA's duties to notify and 
claimants in the development of evidence relevant to their 
claims for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant is entitled to VCAA notice 
prior to initial adjudication of the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The Court explained 
in Pelegrini, however, that failure of an agency of original 
jurisdiction (AOJ) (in this case, the RO) to give a claimant 
the notices required under the VCAA prior to an initial 
unfavorable adjudication of the claim does not require the 
remedy of voiding the AOJ action.  The Court stated that it 
is sufficient remedy for the Board to remand the case to the 
AOJ to provide the required notice, and for VA to follow 
proper processes in subsequent actions.  Id.  

In the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), the Court held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  
Those five elements include:  1) veteran status; 2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman, 19 Vet. App. at 486.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In this case, the RO issued the veteran VCAA notices in 
September 2002, March 2005, and March 2006.  Those notices 
informed the veteran of the type of information and evidence 
that was needed to substantiate claims for service 
connection, to establish original and increased ratings, and 
to establish effective dates for benefits awarded.  

With respect to the claims that the Board is presently 
deciding, VA has conducted all appropriate development of 
relevant evidence, and has secured all available pertinent 
evidence.  VA examinations have been conducted.  The Board 
recognizes that the veteran has reported that he is receiving 
Social Security disability benefits.  However, in his various 
statements regard such benefits he has consistently indicated 
that the award was for his back disability.  The Board 
therefore finds that appellate review of the PTSD, tinnitus, 
and hearing loss issues may properly be undertaken at this 
time without the need to delay review of these issues for the 
purpose of obtaining unrelated Social Security records.  The 
veteran has had a meaningful opportunity to participate in 
the processing of those claims.  The Board finds that VA has 
adequately fulfilled its duty to assist under the VCAA.  To 
the extent that VA has failed to fulfill any duty to notify 
and assist the veteran, the Board finds such error to be 
harmless error that would not reasonably affect the outcome 
of those claims.

Rating for PTSD

The present appeal involves the veteran's claim that the 
severity of his service-connected disabilities, including 
PTSD, warrants a higher disability rating.  Disability 
evaluations are determined by the application of the Schedule 
For Rating Disabilities, which assigns ratings based on the 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a claim, 
VA shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
case of the rating for PTSD, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

In a January 2004 rating decision, the RO granted service 
connection for the veteran's PTSD, effective May 29, 2002.  
The RO has rated the veteran's PTSD under the provisions of 
38 C.F.R. § 4.130, Diagnostic Code 9411.  Under this 
regulatory provision, PTSD is among the conditions evaluated 
under a General Rating Formula for Mental Disorders.  Under 
that formula, the criteria for ratings of 50 percent and 
higher are as follows:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name  
............................ 100 percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships  
.........................................
......... 70 percent

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships  
................................. 50 
percent

For purposes of weighing the psychiatric medical reports in 
this case, the Board notes that the Global Assessment of 
Functioning (GAF) scale is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994) [hereinafter DSM-IV].  A 41-50 score indicates 
"serious symptoms . . . OR any serious impairment in social, 
occupational, or school functioning . . . ."  A 51-60 score 
indicates "moderate symptoms . . . OR any moderate 
difficulty in social, occupational, or school functioning . . 
. ."  A 61-70 rating indicates "some mild symptoms . . . OR 
some difficulty in social, occupational or school functioning 
. . . but generally functioning pretty well, has some 
meaningful interpersonal relationships."  A 71-80 rating 
indicates "If symptoms are present, they are transient and 
expectable reactions to psychosocial stressors...; no more than 
slight impairment in social, occupational, or school 
functioning."  A 81-90 score indicates "absent or minimal 
symptoms..., good functioning in all areas, interested and 
involved in a wide range of activities, socially effective, 
generally satisfied with life, no more than everyday problems 
or concerns." 

A VA mental health professional who examined the veteran in 
September 2003 diagnosed the veteran as having PTSD.  At that 
time, the veteran reported ongoing psychosocial stress 
related to his traumatic experiences during service in 
Vietnam.  He related a history of marital problems, substance 
abuse, irritability, and assaultiveness.  He stated that he 
had ongoing suicidal ideation, without attempts.  He 
indicated that he had nightmares, intrusive memories, and 
trouble sleeping.  He stated that he had panic attacks about 
once a month, and flashbacks every few months.  He reported 
having some gaps in memory.  He indicated that he was on 
anti-depressant medication, but was not presently receiving 
mental health counseling.

The veteran reported that he was a district commander for a 
veteran's service organization, and that he spent time 
volunteering at the post.  He stated that he was a "people 
person," but that he had stopped engaging in some activities 
that he had previously enjoyed.  He reflected that severe 
problems with anger control had led to the demise of previous 
marriages.  He related that more recently he had learned to 
control problems with anger by walking away when he felt an 
angry mood.

The examiner found that the veteran was oriented, with normal 
speech, and no evidence of delusions or hallucinations.  The 
examiner noted that the veteran had moderate to severe 
depression, secondary to PTSD and physical pain.  The 
examiner concluded that the veteran's PTSD symptoms of sleep 
difficulty, irritability, hypervigilance, and exaggerated 
startle response were chronic and unremitting.  The examiner 
assigned a Global Assessment of Functioning (GAF) score of 
57.

In November 2003, the veteran had a VA social work 
consultation.  The veteran reported that he had attended but 
not completed high school.  He stated that after service he 
had worked in fifty to sixty different jobs, mostly in 
maintenance.  He related that he had generally quit jobs when 
he lost enthusiasm for them, or when he was upset with 
supervisors.  He indicated that he had been married six 
times, and that there had been domestic violence in his 
marriages.  He stated that he had been in his present 
marriage for 22 years, and that the marriage had been better 
in the last 15 years, since he had learned to leave the room 
when he needed to control his emotions.  He indicated that he 
was on Social Security disability due to inability to walk up 
stairs or lift things.  He stated that he did not socialize 
much, and tended to stay at home with his wife, except for 
duties as a volunteer with a veterans service organization.  
He indicated that he had combat-related nightmares, and 
distressing thoughts during the day about his experiences in 
Vietnam.  The examining social worker assigned a GAF score of 
40.

In late 2003 and early 2004, the veteran had VA outpatient 
mental health treatment.  The veteran reported a depressed 
mood, nightmares, night sweats, fatigue, and irritability.  
He indicated that he was on disability due to his back 
disorder.  He stated that he had not engaged in his previous 
leisure activities, such as country dancing and fishing, in 
over two years.  He indicated that he was on medication for 
depression.  Treating practitioners assigned GAF scores of 45 
in February 2004, and 40 in April 2004.

On VA mental health examination on December 2, 2005, the 
veteran reported that he cried frequently, but always alone, 
and that he had problems with anger.  He stated that he had 
combat nightmares every night, and night sweats most nights.  
He indicated that he talked and screamed in his sleep, and 
got up five or six times a night.  He related that he had 
intrusive thoughts of combat many times every day.  He stated 
that he had worked in many maintenance jobs over the years, 
but that he had not worked in the past two years, due to 
depression, stress, and back pain.

The examiner found that the veteran was oriented, with a flat 
and blunted affect, and an anxious mood.  There was no 
evidence of psychosis.  Speech was normal, judgment was 
impaired, and memory and concentration were diminished.  The 
veteran denied current suicidal ideation.  The examiner found 
that the veteran's  PTSD and his depressive symptoms were 
related to his combat experiences.  The examiner assigned a 
GAF score of 36.  The examiner stated that the veteran's PTSD 
negatively affected his functioning.  The examiner expressed 
the opinion that the veteran's PTSD and depressive symptoms, 
by themselves, would make the veteran unemployable, even if 
the veteran were physically able to work.

Although low GAF scores were reported, the clinical evidence 
from 2003 and 2004 does not tend to show PTSD disability 
consistent with a rating higher than 50 percent.  In other 
words, the GAF scores are not supported by clinical findings 
pertinent to the symptoms listed in the regulatory rating 
criteria and the GAF scores are therefore of somewhat 
diminished probative value in matching the PTSD disability 
picture to the rating criteria.  In this regard,the veteran 
reported a history of domestic violence, but greater control 
of the expression of his irritability in recent years.  
His PTSD diminished, but did not preclude, his social and 
potential occupational functioning.  His unemployed status 
was attributed mainly to his physical disability.  Depression 
was noted, but not shown to affect his ability to function 
appropriately.  After comparing the overall evidence to the 
regulatory rating criteria, the Board finds that the 
preponderance of the evidence from that period indicates that 
an initial rating in excess of 50 percent is not warranted.

The report of the December 2, 2005, VA examination shows a 
PTSD disability picture worse than that shown in earlier 
records.  That report indicated that the veteran's 
nightmares, sleep disturbances, and intrusive thoughts 
occurred daily.  The examiner noted disturbances of mood, 
judgment, and concentration.  Significantly, the examiner 
concluded that PTSD alone would make the veteran 
unemployable.  The more severe functional impairment shown in 
that report warrants an increase to a 70 percent rating for 
PTSD, from December 2, 2005, the date of the examination.

However, the preponderance of the evidence is against a 
finding that the criteria for a 100 percent rating have been 
met.  While the examiner found the veteran unable to work 
because of PTSD, the report does not show total social 
impairment, as the veteran continued to live with his wife 
and interact acceptably with people outside his home.  
Moreover, there was no evidence of more severe symptoms such 
as delusions, hallucinations, or disorientation, nor of 
danger to self or others.  In other words, the majority of 
symptoms listed by regulation for a 100 percent scheduler 
rating have not been met.  

The Board takes the opportunity at this time to acknowledge 
that VA has awarded the veteran a total disability rating 
based on individual unemployability (TDIU), effective from 
October 29, 2002.  However, the criteria for a TDIU award and 
a 100 percent scheduler rating for PTSD are different.  One 
main difference is that a TDIU award looks to impairment 
resulting for all service-connected disabilities whereas in 
rating the PTSD, only impairment due to PTSD is considered.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  The veteran's PTSD has not required 
frequent hospitalization.  His PTSD more recently has been 
shown to markedly interfere with his potential to hold 
employment.  The Board finds, however, the veteran's 
occupational impairment is adequately and appropriately 
addressed under the regular rating criteria, by the 50 
percent rating initially assigned, and the increase to 70 
percent granted herein.  The Board therefore concludes that 
the disability picture does not necessitate referral for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Rating for Tinnitus

The veteran has appealed for a rating higher than the initial 
10 percent rating assigned for tinnitus.  Under the VA rating 
schedule, tinnitus is evaluated under 38 C.F.R. § 4.87, 
Diagnostic Code 6260.  That provision was revised, effective 
June 13, 2003, in part to clarify existing VA practice that 
only a single 10 percent evaluation is assigned for tinnitus, 
whether the sound is perceived as being heard in one ear, 
both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 
6260, Note 2 (2006).

Historically, in Smith v. Nicholson, 19 Vet. App. 63, 78 
(2005), the Court held that versions of Code 6260 in effect 
prior to 1999 and prior to June 13, 2003, required the 
assignment of dual 10 percent ratings for "bilateral" 
tinnitus.  VA appealed the Court's decision in Smith to the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit).  

In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit reversed the Court's decision in Smith, and 
affirmed VA's longstanding interpretation of Code 6260 as 
authorizing only a single 10 percent rating for tinnitus, 
whether perceived as unilateral or bilateral.  

In light of the foregoing, the Board concludes that the 
version of Diagnostic Code 6260 in effect prior to June 2003 
precludes a schedular rating in excess of a single 10 percent 
rating for tinnitus.  As the revised version of Code 6260 
explicitly prohibits a schedular rating in excess of 10 
percent for tinnitus, the veteran's claim for a schedular 
rating in excess of 10 percent for tinnitus must be denied.  
Nothing in the record suggests that the veteran's tinnitus 
requires frequent hospitalization, causes marked interference 
with employment, or otherwise suggests that referral for 
extraschedular consideration under 38 C.F.R. § 3.321 is 
indicated.  As the disposition is based on interpretation of 
the law, and not the facts of this case, the claim must be 
denied based on a lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).

Rating for Hearing Loss

In the January 2004 rating decision, the RO granted service 
connection for bilateral hearing loss effective December 21, 
1998, and assigned a 0 percent, noncompensable disability 
rating.  As the veteran appealed the rating originally 
assigned at the award of service connection, the Board will 
consider the severity of the hearing loss during the entire 
period from the initial assignment of the disability rating, 
effective December 21, 1998, to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Under the VA rating schedule, hearing impairment is evaluated 
based on audiological testing, including a puretone 
audiometry test and the Maryland CNC controlled speech 
discrimination test.  38 C.F.R. § 4.85 (2004).  The puretone 
threshold average is the average of the puretone thresholds, 
in decibels, at 1000, 2000, 3000 and 4000 Hertz, shown on a 
puretone audiometry test.  38 C.F.R. § 4.85 (2004).  To find 
the appropriate disability rating based on test results, the 
puretone threshold average for each ear is considered in 
combination with the percentage of speech discrimination to 
establish a hearing impairment level, labeled from I to XI.  
See 38 C.F.R. § 4.85, Table VI (2004).  The hearing 
impairment levels of both ears are then considered together 
to establish a disability rating for the hearing loss.  
See 38 C.F.R. § 4.85, Table VII (2004).

When the puretone threshold at each of the four frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
the Roman numeral hearing impairment level is determined from 
either Table VI or Table VIa, whichever results in the higher 
numeral.  38 C.F.R. § 4.86(a).  When the puretone threshold 
is 30 decibels or less at 1000 Hertz, and 70 decibels or more 
at 2000 Hertz, the Roman numeral hearing impairment level is 
determined from either Table VI or Table VIa, whichever 
results in the higher numeral, and then that numeral is 
elevated to the next higher numeral.  38 C.F.R. § 4.86(b).  
Tables VI, VIa, and VII are reproduced below.

TABLE VI
Numeric Designation of Hearing Impairment
Based on Puretone Threshold Average and Speech Discrimination

Percentage of 
Discrimination		Puretone Threshold Average

0-41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98+
92-
100
I
I
I
II
II
II
III
III
IV
84-
90
II
II
II
III
III
III
IV
IV
IV
76-
82
III
III
IV
IV
IV
V
V
V
V
68-
74
IV
IV
V
V
VI
VI
VII
VII
VII
60-
66
V
V
VI
VI
VII
VII
VIII
VIII
VIII
52-
58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX
44-
50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X
36-
42
VIII
VIII
VIII
IX
IX
IX
X
X
X
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI


Table VIa
Numeric Designation of Hearing Impairment Based Only on
Puretone Threshold Average

Puretone Threshold Average
0-41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI




Table VII
Percentage Evaluations for Hearing Impairment

LEVEL OF HEARING
IN BETTER EAR
XI 
100
* 










X 
90 
80 









IX 
80 
70 
60 








VII
I 
70 
60 
50 
50 







VII 
60 
60 
50 
40 
40 






VI 
50 
50 
40 
40 
30 
30 





V 
40 
40 
40 
30 
30 
20 
20 




IV 
30 
30 
30 
20 
20 
20 
10 
10 



III 
20 
20 
20 
20 
20 
10 
10 
10 
0 


II 
10 
10 
10 
10 
10 
10 
10 
0 
0 
0 

I 
10 
10 
0 
0 
0 
0 
0 
0 
0 
0 
0 
 
XI
X
IX
VII
I
VII
VI
V
IV
III
II
I
					LEVEL OF HEARING IN POORER EAR

*  Entitled to special monthly compensation under 38 C.F.R. 
3.350. [64 FR 25206, May 11, 1999] 

On the authorized audiological evaluation in June 1999, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-
20
40
65
90
LEFT
-
25
90
105+
105+

The puretone threshold average was 54 decibels in the right 
ear and 81+ decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 88 percent in the 
right ear and of 72 percent in the left ear.  The results for 
the right ear did not meet the criteria under 38 C.F.R. 
§ 4.86 for consideration under Table VIa.  The hearing 
impairment level for the right ear was II.  The results for 
the left ear met the criteria under 38 C.F.R. § 4.86(b).  The 
hearing impairment level for the left ear was VI under Table 
VII, and VII under Table VIa; therefore VIII under 38 C.F.R. 
§ 4.86(b).  The test results were consistent with a 10 
percent rating.

On the authorized audiological evaluation on September 2, 
2003, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-
20
45
75
85
LEFT
-
30
100
105
105

The puretone threshold average was 56 decibels in the right 
ear and 85 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 92 percent in the 
right ear and of 84 percent in the left ear.  The results for 
the right ear did not meet the criteria under 38 C.F.R. 
§ 4.86 for consideration under Table VIa.  The hearing 
impairment level for the right ear was I.  The results for 
the left ear met the criteria under 38 C.F.R. § 4.86(b).  The 
hearing impairment level for the left ear was IV under Table 
VII, and VIII under Table VIa; therefore IX under 38 C.F.R. 
§ 4.86(b).  The test results were consistent with a 0 percent 
rating.

On the authorized audiological evaluation in December 2005, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-
25
45
75
90
LEFT
-
40
105
105
105

The puretone threshold average was 59 decibels in the right 
ear and 89 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 92 percent in the 
right ear and of 84 percent in the left ear.  The results did 
not meet the criteria under 38 C.F.R. § 4.86 for 
consideration under Table VIa.  The hearing impairment levels 
were II in the right ear and IV in the left ear.  The test 
results were consistent with a 0 percent rating.

The testing performed in June 1999 provides the evidence 
closest to the December 1998 effective date of the grant of 
service connection.  As the June 1999 testing showed hearing 
impairment consistent with a 10 percent rating, the records 
supports an initial rating of 10 percent.  The test results 
do not meet the criteria for a rating higher than 10 percent.

In subsequent testing in 2003 and 2005, the veteran's hearing 
impairment was the same or worse by some measures; but speech 
recognition scores for his right ear were better than in 
1999.  As a result, under the rating formula, test results 
from 2003 and 2005 were each consistent with a 0 percent 
rating.  An appeal of the initial rating permits the 
assignment of staged ratings.  Based on the test results, the 
preponderance of the evidence is consistent with the 
assignment of a 0 percent rating beginning September 2, 2003, 
the date of the 2003 testing.

There is no evidence that the veteran's hearing loss requires 
hospitalizations, or markedly interferes with his employment 
or potential for employment, such as would warrant referral 
for consideration of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1).




ORDER

Entitlement to a 70 percent schedular disability rating (but 
no higher) from December 2, 2005, for PTSD is warranted.  
Entitlement to a disability rating of 10 percent (but no 
higher) for bilateral hearing loss prior to September 2, 
2003, is warranted.  To this extent, the appeal is granted, 
subject to the laws and regulations controlling the 
disbursement of monetary benefits.

Entitlement to a schedular disability rating in excess of 50 
percent for PTSD prior to December 2, 2005, is not warranted.  
Entitlement to a disability rating in excess of 10 percent 
for tinnitus is not warranted.  Entitlement to a compensable 
disability rating for bilateral hearing loss from September 
2, 2003, is not warranted.  To this extent, the appeal is 
denied. 


REMAND

Rating for Back

The veteran appealed the January 2004 rating decision denying 
an increase above a 40 percent disability rating for 
residuals of back injury.  The RO has evaluated the veteran's 
service-connected low back disability as intervertebral disc 
syndrome.  Under current VA regulations, effective from 
September 26, 2003, intervertebral disc syndrome is evaluated 
either under a General Rating Formula for Diseases and 
Injuries of the Spine, or under a Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2006).  Under the 
General Rating Formula for Diseases and Injuries of the 
Spine, a spine disorder is rated with or without pain, 
radiating pain, stiffness or aching.  The disorder is rated 
based on the limitation of motion of the spine.  Note (1) of 
the Formula provides for the evaluation of any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, separately, under an 
appropriate diagnostic code.

The veteran had a VA spine examination in December 2005.  He 
described the manifestations of his low back disability, and 
the examiner measured the ranges of motion of the 
thoracolumbar spine.  The symptoms that the veteran reported 
included bladder incontinence, and numbness in the anterior 
left leg.  The examiner noted evidence of a hypesthesia of 
the left lower leg.

The RO has not addressed whether separate ratings, under 
appropriate diagnostic codes, are warranted for bladder 
incontinence and hypesthesia of the left lower leg, related 
to the veteran's residuals of back injury.  The question of 
separate ratings for those manifestations is inextricably 
intertwined with the issue of the rating for the back 
disability.  The Board therefore will remand the back 
disability rating issue to the RO to consider whether 
separate ratings are warranted for bladder incontinence and 
left leg numbness.  If the RO deems additional examination or 
other evidentiary development necessary to a determination, 
the RO should conduct such development.

Effective Date for TDIU

The veteran is seeking an effective date earlier than October 
19, 2002, for the assignment of a TDIU.  The veteran has 
reported at various times that the United States Social 
Security Administration (SSA) found him totally disabled as a 
result of his back disorder.  The veteran's claims file does 
not appear to include records that show the timing and 
rationale of SSA's disability determination.  As the SSA 
records are relevant to the question of when the veteran's 
back disorder began to preclude employment, the Board will 
remand the case for the RO to obtain those records.

Accordingly, this case is REMANDED for the following actions:

1.  The RO should request from SSA 
records of any SSA disability 
determination with respect to the 
veteran, to include the determination, 
and the evidence considered in making 
that determination.

2.  The RO should then review the 
expanded record and determine if a higher 
rating is warranted for the service-
connected back disability.  The RO should 
consider whether separate ratings are 
warranted for back disability 
manifestations of bladder incontinence 
and left leg numbness.  If the RO 
determines that additional medical 
examination or other evidentiary 
development is necessary to a 
determination, the RO should conduct such 
development.

The RO should also review the expanded 
record and determine whether an effective 
date for TDIU prior to October 19, 2002, 
is warranted.   

3.  The veteran should then be furnished 
an appropriate supplemental statement of 
the case as to both issues.  After he is 
afforded an opportunity to respond, the 
case should be returned to the Board for 
appellate review.  

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


